DETAILED ACTION
This action is responsive to the Amendments and Remarks received 05/03/2022 in which no claims are cancelled, claim 8 is amended, and no claims are added as new claims.
Specification
Examiner notes Applicant’s amendments to the Specification.  Regarding Applicant’s amendments reciting that VVC stands for Versatile Video Codec, Examiner notes the art almost universally publishes that VVC stands for Versatile Video Coding.  If language matters, Applicant’s amendments appear to be outside what the art agrees is the proper term for the coding standard.  
Response to Arguments
In view of Applicant’s amendment to claim 8, the objection is overcome and thus withdrawn.
 Examiner notes claims 11–13 were not amended to address the objection to those claims.  Thus, the objection persists.  Appropriate correction is required.
On page 17 of the Remarks, Applicant disagrees with Examiner’s finding that the skilled artisan would find it obvious to skip quantization for high frequency components of an image signal because Lou teaches at least some level of quantization of those coefficients.  Examiner finds the issue to be that although Lou teaches some quantization of the high frequency components, Lou is teaching conceptually that smaller data loss due to less quantization is the pursuit.  Those skilled in the art know that the smallest data loss and lowest quantization is no quantization at all.  Applicant’s argument appears to be that the prior art does not contemplate as a solution no quantization at all and merely is stuck to some quantization albeit very small.  Such an argument is unreasonable in view of the level of skill in the art.  As evidence, the following prior art demonstrates skipping quantization, which was considered optional all along, was well within the level of skill in the art (e.g. lossless compression famously uses no quantization since quantization is lossy).  Liu (US 2019/0261016 A1) teaches quantization is optional (¶ 0080).  Kim (US 2021/0344921 A1) teaches skipping quantization (e.g. ¶¶ 0163 and 0174).  Tsukuba (US 2021/0006796 A1) teaches skipping quantization (e.g. ¶¶ 0131 and 0249).  Therefore, as demonstrated by the prior art, Examiner reasonably finds it is within the level of skill in the art to modify Lou’s smaller data loss using less quantization of the higher frequency coefficients such that there is no quantization, i.e. Applicant’s skipping quantization of the high frequency coefficients.  Accordingly, the rejection is sustained.
On page 19 of the Remarks, Applicant contends that Chen’s teaching of the 4:0:0 color format does not teach disabling signaling of information for the second and third color components of the block.  Such an argument is unreasonable.  Those in the art know there are no second and third color components in the 4:0:0 color sampling format.  Why would information be signaled about those color channels if there are no color channels?  Applicant proffers an explanation for why scaling matrices would be signaled even though the data for those channels is absent by making claims about the HEVC standard.  However, Applicant fails to explain what color format is assumed in the standard.  For example, the skilled artisan knows that the main profile in HEVC is 4:2:0.  However, other profiles and levels are known to the skilled artisan.  The standard assumes the 4:2:0 main profile, so Applicant’s reliance on the standard refute Examiner’s findings is a reliance on irrelevant portions of the standard.  The skilled artisan knows one must go to the range extensions and descriptions of other profiles and levels to find relevant information about the use of color sampling formats, such as 4:2:2, 4:4:4, and 4:0:0.  See Wikipedia’s entry on “High Efficiency Video Coding.”  Furthermore, it is unclear how Applicant arrived at the conclusion that the scaling matrices are always signaled, regardless of whether the color channel information is present.  Because Applicant did not explain with clarity how they arrived at their conclusion, Examiner finds the argument unpersuasive.  Finally, Examiner notes Applicant appears to have knowledge of the prior art HEVC standard that was not cited to the Office in an IDS.  The portions relied upon in Applicant’s argument acknowledging prior art known to Applicant should be submitted to the Office for the Office’s consideration, which does not appear to have been done in this case.  For all these reasons, Applicant’s argument regarding the standard, at this time, is given little weight.
Other claims are not argued separately.  Remarks, 23.
Claim Objections
Claims 11–13 recite, “a 400 color format.”  Examiner interprets the claim to mean “a 4:0:0 color format” consistent with the art.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2021/0368172 A1) (herein Lim-1), Lim (US 2015/0334396 A1) (herein Lim-2), and Lou (US 2014/0086311 A1).
Regarding claim 1, the combination of Lim-1, Lim-2, and Lou teaches or suggests a method of video coding, the method comprising: receiving input data related to a current block in a current picture, wherein the input data correspond to a transform block of the current block at a video encoder side and the input data correspond to a decoded-quantized transform block of the current block at a video decoder side, and wherein a maximum side of the transform block of the current block corresponds to 64 (Examiner notes that the approach Applicant takes in this claim set is to try to capture both the encoding and decoding sides of the video compression art in a single claim; In Examiner’s experience, a best practice is to separately claim the encoder actions and the decoder actions; Lim-1, ¶ 0328:  teaches a maximum transform size of 64; see also Lim-1, ¶ 0172); deriving a scaling matrix from elements of an 8x8 base scaling matrix (Examiner notes “scaling matrix” is alternatively termed “quantization matrix” or “scaling list” in the art (see e.g. Lim-1, ¶ 0109); Lim-2, ¶ 0104:  teaches the default scaling matrix in the prior art is 8x8 and that quantization matrix can be used as a base matrix to interpolate larger transform matrix sizes), wherein the elements in a bottom-right 4x4 region of the 8x8 base scaling matrix are skipped (Examiner notes the bottom-right regions of a transform unit represent the high frequency components of the block, which the human visual system cannot perceive well; During transform, these high-frequency coefficients often become zero and thus there is no need to quantize already-zero coefficients to zero;  Lou, ¶ 0031:  explains the high-frequency transform coefficients can be subjected to high quantization without loss of perceivable fidelity; Examiner further notes transform skip mode is also common for these lower-right sub-blocks of a transform unit (TU), especially when the block represents uniform colors, and when the transform is skipped, a quantization matrix is often ill-advised since residual values in the spatial domain would be getting quantized; Lou, ¶ 0056:  teaches the bottom-right portions of a transform unit may benefit from less quantization to achieve better fidelity when transform is skipped suggesting that no quantization would likewise achieve better fidelity; Such a teaching suggests skipping the transform for this high frequency region of the transform unit); and applying a quantization process to the input data according to the scaling matrix to generate a coded-quantized transform block at the video encoder side or applying an inverse quantization process to the input data according to the scaling matrix to generate a decoded transform block at the video decoder side (Examiner again suggests it may not be prudent to combine encoding and decoding as alternatives in a single claim; Rather, it is a common practice in this art to author separate claims for encoding and decoding; Lim-1, ¶ 0102:  teaches scaling can mean quantization or inverse quantization).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim-1, with those of Lim-2, because the references have overlapping authorship, because both references are drawn to the same field of endeavor and because combining Lim-1’s scaling list with Lim-2’s teachings regarding interpolating the current default scaling list in the video compression standard represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lim-1 and Lim-2 used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim-1 and Lim-2, with those of Lou, because all three references are drawn to the same field of endeavor and because the teachings of Lou simply reiterate what the skilled artisan already knows regarding the high frequency components belonging to visually less perceptible components of the image signal such that Lou’s teachings represent nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lim-1, Lim-2, and Lou used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Lim-1, Lim-2, and Lou teaches or suggests the method of Claim 1, wherein when the coded-quantized transform block at the video encoder side or the decoded transform block at the video decoder side is 64x64 in size, the transform block has 32x32 non-zero value elements (Lim-1, ¶ 0328:  teaches a maximum transform size of 64; see also Lim-1, ¶ 0172; Lim-1, ¶ 0171:  teaches that when the size of a coding unit is 64x64, the transform block size can be 32x32).
Regarding claim 3, the combination of Lim-1, Lim-2, and Lou teaches or suggests the method of Claim 1, wherein when the coded-quantized transform block at the video encoder side or the decoded transform block at the video decoder side is 64xN or Nx64 in size, the transform block has 32xN or Nx32 non-zero value elements, and wherein N is an integer smaller than 64 (Lim-1, ¶ 0171:  teaches that when the size of a coding unit is 32x64, the transform block size can be 32x32).
Claim 4 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 5–7, 9, and 11–15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim-2 and Chen (US 2013/0182755 A1).
Regarding claim 5, the combination of Lim-2 and Chen teaches or suggests a method of video coding, the method comprising:  receiving input data related to a current block belonging to a current picture in a first color format that has only a first color component (Examiner notes this is the 4:0:0 color format, which is also a monochrome image; see Applicant’s original claims 11–13; It simply means there is only a luminance signal, no chroma components to be coded; Chen, ¶ 0063:  teaches chroma sampling format 4:0:0), wherein the input data corresponds to a transform block of the current block at a video encoder side and the input data corresponds to a decoded-quantized transform block of the current block at a video decoder side, and wherein the current block corresponds to the first color component associated with the first color format (Examiner notes that the approach Applicant takes in this claim set is to try to capture both the encoding and decoding sides of the video compression art in a single claim; In Examiner’s experience, a best practice is to separately claim the encoder actions and the decoder actions; Lim-2, ¶ 0008:  teaches a transform block for encoding and decoding being subjected to quantization; see also Lim-2, ¶ 0037); signaling a first scaling matrix at the video encoder side or parsing the first scaling matrix at the video decoder side for the first color component of the current block (Lim-2, ¶ 0089:  teaches a scaling list coded in the bitstream can be identified using a syntax element telling the decoder to parse it if present, this data being contained in the APS (Adaptation Parameter Set)); disabling signaling any second scaling matrix at the video encoder side or disabling parsing any second scaling matrix at the video decoder side for a second or third color component that is absent from the current block (Chen, ¶ 0063:  teaches chroma sampling format 4:0:0; Examiner notes that for 4:0:0, there is no Cr or Cb color component, only luma; Lim-2, ¶ 0095:  teaches the quantization matrix can be signaled separately for luma and chroma components); and applying a quantization process to the input data according to the first scaling matrix to generate a coded-quantized transform block at the video encoder side or applying an inverse quantization process to the input data according to the first scaling matrix to generate a decoded transform block at the video decoder side (Lim-2, ¶ 0037:  teaches a scaling list for quantization and inverse quantization).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim-2, with those of Chen, because both references are drawn to the same field of endeavor and because combining Lim-2’s scaling lists with Chen’s teachings regarding what the skilled artisan already knows about the 4:0:0 color sampling format represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lim-2 and Chen used in this Office Action unless otherwise noted.
Regarding claim 6, the combination of Lim-2 and Chen teaches or suggests the method of Claim 5, wherein a flag is signaled in a bitstream to indicate whether said signaling any second scaling matrix at the video encoder side or said parsing any second scaling matrix at the video decoder side for the second or third color component is enabled or disabled (Lim-2, ¶ 0089:  teaches a scaling list coded in the bitstream can be identified using a syntax element telling the decoder to parse it if present, this data being contained in the APS (Adaptation Parameter Set); Chen, ¶ 0063:  teaches chroma sampling format 4:0:0).
Regarding claim 7, the combination of Lim-2 and Chen teaches or suggests the method of Claim 6, wherein the flag is signaled in an Adaptation Parameter Set (APS) of the bitstream, and wherein the APS has a type corresponding to scaling list data (Chen, ¶ 0225:  teaches the APS signals information related to quantization matrices, Lim, e.g. ¶¶ 0089 and 0167:  also teaches APS signal information related to quantization matrices).
Regarding claim 9, the combination of Lim-2 and Chen teaches or suggests the method of Claim 8, wherein whether the pre-defined second scaling matrix is inferred is determined according to syntax elements scaling list_copy_mode_flag and scaling list _pred_id_ delta (Lim-2, ¶ 0092, Table 4:  teaches pred_matrix_id_delta; Lim-2, ¶ 0014:  teaches the quantization matrix can be predicted or copied).
Regarding claim 11, the combination of Lim-2 and Chen teaches or suggests the method of Claim 5, wherein the first color format is a 400 color format, and the first color 30 component is luma component (Examiner notes this is the definition of the 4:0:0 color format; Chen, ¶ 0063:  teaches chroma sampling format 4:0:0).
Regarding claim 12, the combination of Lim-2 and Chen teaches or suggests the method of Claim 5, wherein the first scaling matrix is referenced by another dependent video layer in a 400 color format (Examiner notes this is the definition of the 4:0:0 color format; Chen, ¶ 0063:  teaches chroma sampling format 4:0:0; Chen, ¶ 0063:  teaches dependency layers for spatial resolution, for example).
Regarding claim 13, the combination of Lim-2 and Chen teaches or suggests the method of Claim 5, wherein whether the current picture is in a 400 color format is indicated by a color format index associated with the current picture (Examiner notes this is the definition of the 4:0:0 color format; Chen, ¶ 0063:  teaches chroma sampling format 4:0:0).
Regarding claim 14, the combination of Lim-2 and Chen teaches or suggests the method of Claim 5, wherein the second or third color component comprises a chroma component (Examiner notes this is the definition of the 4:0:0 color format; Chen, ¶ 0063:  teaches chroma sampling format 4:0:0).
Claim 15 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim-2, Chen, and Zhou (US 2012/0140815 A1).
Regarding claim 8, the combination of Lim-2, Chen, and Zhou teaches or suggests the method of Claim 5, wherein when one second scaling matrix is not signaled at the video encoder side or not parsed at the video decoder side, a pre-defined second scaling matrix is inferred (Examiner interprets this feature to mean that when an explicit signaling is not present, a default scaling matrix is used; As explained, supra, the prior art teaches a default scaling matrix; Alternatively, the limitation could mean that the scaling matrix for the chroma component is inferred as the scaling matrix of the luma component; Zhou, ¶ 0110:  teaches deriving quantization matrices from the luma component).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim-2 and Chen, with those of Zhou, because all three references are drawn to the same field of endeavor and because combining Lim-2’s scaling lists with Zhou’s teaching regarding inference of scaling lists represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lim-2, Chen, and Zhou used in this Office Action unless otherwise noted.
Regarding claim 10, the combination of Lim-2, Chen, and Zhou teaches or suggests the method of Claim 9, wherein values of the syntax elements scaling list_copy_mode_ flag and scaling list_pred_id delta are inferred at the video decoder side if the values of the syntax elements scaling list copy mode flag and the scaling list pred_id_ delta are not received (Lim-2, ¶ 0092, Table 4:  teaches pred_matrix_id_delta; Lim-2, ¶ 0014:  teaches the quantization matrix can be predicted or copied; Zhou, ¶ 0110:  teaches deriving quantization matrices from the luma component; Examiner notes that when elements are not received in this art, they are inferred to be zero or inferred from another color component).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lou (US 2014/0086311 A1) teaches the lower-right portion of the scaling list data is often configured to have little quantization and thus lower loss of data (higher quality) when transform skip mode is used, which suggests the lower-right portion of the scaling list data could be configured to have no quantization at all, i.e. quantization skipped (e.g. ¶ 0056).
Andersson (US 2018/0278934 A1) teaches default scaling matrices for each transform size (¶ 0229) and teaches that a default scaling factor is used when the scaling list enabled flag is set to false or the transform skip flag is set to true (¶¶ 0231–0237).
Rosewarne (US 2018/0084284 A1) teaches the default scaling matrix in the prior art is 8x8 (¶ 0104).
Gokhale (US 2018/0376153 A1) teaches skipping the quantization of the high frequency components of a transform unit (¶ 0048).
Han (US 2017/0237980 A1) teaches bottom-right sub-TUs for 64x64 and 32x32 sized transform blocks and rationale for evaluating coding costs for those high-frequency portions (¶¶ 0067 and 0069).
Liu (US 2019/0261016 A1) teaches quantization is optional (¶ 0080).  
Kim (US 2021/0344921 A1) teaches skipping quantization (e.g. ¶¶ 0163 and 0174).  
Tsukuba (US 2021/0006796 A1) teaches skipping quantization (e.g. ¶¶ 0131 and 0249).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481